

CONSENT AND SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This Consent and Second Amendment to Third Amended and Restated Loan and
Security Agreement (this “Consent”) is entered into as of March 1, 2016, by and
between Silicon Valley Bank (“Bank”) and Digital Turbine Media, Inc. (f/k/a
Appia, Inc., f/k/a PocketGear, Inc.), a Delaware corporation (“Borrower”) whose
address is 320 Blackwell Street, 4th Floor, Durham, NC 27701.
RECITALS
A.    Bank and Borrower have entered into that certain Third Amended and
Restated Loan and Security Agreement dated as of June 11, 2015, as amended by
that certain First Amendment to Third Amended and Restated Loan and Security
Agreement by and between Bank and Borrower dated as of November 30, 2015 (as the
same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”). Bank has extended credit to Borrower for the
purposes permitted in the Loan Agreement.
B.    Borrower, Digital Turbine USA, Inc. (f/k/a Digital Turbine, Inc.) (“DT
USA”), and North Atlantic SBIC IV, L.P. (“North Atlantic”) have entered into
that certain Securities Purchase Agreement dated as of March 6, 2015 (as amended
from time to time, the “Purchase Agreement”). Borrower, DT USA and North
Atlantic intend to amend the Purchase Agreement to, among other things, add a
prepayment premium if the New Debenture (as defined in the Purchase Agreement)
is prepaid prior to the scheduled maturity date (the “Purchase Agreement
Amendment”). Borrower has requested that Bank consent to the Purchase Agreement
Amendment.
C.    Borrower has further requested that Bank amend the Loan Agreement to
(i) modify the financial covenant calculation and (ii) make certain other
revisions to the Loan Agreement as more fully set forth herein.
D.    Bank has agreed to consent to the Purchase Agreement Amendment and to so
amend certain provisions of the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Consent shall have
the meanings given to them in the Loan Agreement.
2.    Consent. Subject to the terms of Section 9 below, Bank hereby consents to
the Purchase Agreement Amendment and agrees that Borrower’s entry into the
Purchase Agreement Amendment shall not, in and of itself, constitute an “Event
of Default” under the Loan Agreement.


317380031.1    1

--------------------------------------------------------------------------------




3.    Amendments to Loan Agreement.
3.1    Section 13 (Definitions). The following term and its definition set forth
in Section 13.1 are amended in their entirety and replaced with the following:
“Adjusted Quick Ratio” is the ratio of Parent’s consolidated (a) Quick Assets to
(b) (i) Current Liabilities (but, prior to July 1, 2016 (or such later date as
consented to in writing by Bank in its sole and absolute discretion),
specifically excluding Indebtedness owing to North Atlantic SBIC IV, L.P.
(“North Atlantic”)) minus (ii) Deferred Revenue minus (iii) non-cash
liabilities.
3.2    Section 13 (Definitions). The definition of “Permitted Liens” in Section
13.1 is amended by deleting the word “and” from the end of clause (k), replacing
the period at the end of clause (1) with and”, and adding a new clause (m) as
follows:
(m)    Liens constituting cash collateral to secure real property lease
obligations pursuant to certain lease arrangements incurred in the ordinary
course of business and disclosed in writing to Bank in an aggregate amount not
to exceed Three Hundred Thousand Dollars ($300,000) at any time.
3.3    Exhibit B (Compliance Certificate). Exhibit B to the Loan Agreement is
amended in its entirety and replaced with Exhibit B attached hereto.
4.    Limitation of Amendments.
4.1    The amendments set forth in Section 3, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
4.2    This Consent shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
5.    Representations and Warranties. To induce Bank to enter into this Consent,
Borrower hereby represents and warrants to Bank as follows:
5.1    Immediately after giving effect to this Consent, (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
5.2    Borrower has the power and authority to execute and deliver this Consent
and to perform its obligations under the Loan Agreement, as amended by this
Consent;


317380031.1    2

--------------------------------------------------------------------------------




5.3    The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
5.4    The execution and delivery by Borrower of this Consent and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Consent, have been duly authorized by all necessary action on the part
of Borrower;
5.5    The execution and delivery by Borrower of this Consent and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Consent, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
5.6    The execution and delivery by Borrower of this Consent and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Consent, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
5.7    This Consent has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.    Integration. This Consent and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Consent
and the Loan Documents merge into this Consent and the Loan Documents.
7.    Prior Agreement. Except as expressly provided for in this Consent, the
Loan Documents are hereby ratified and reaffirmed and shall remain in full force
and effect. This Consent is not a novation and the terms and conditions of this
Consent shall be in addition to and supplemental to all terms and conditions set
forth in the Loan Documents. In the event of any conflict or inconsistency
between this Consent and the terms of such documents, the terms of this Consent
shall be controlling, but such document shall not otherwise be affected or the
rights therein impaired.
8.    Counterparts. This Consent may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
9.    Effectiveness. This Consent shall be deemed effective upon (a) the due
execution and delivery to Bank of this Consent by each party hereto, (b) payment
by Borrower to Bank of an amendment fee in the amount of Five Thousand Dollars
($5,000) and (c) payment of Bank’s legal fees and expenses in connection with
the negotiation and preparation of this Consent.


317380031.1    3

--------------------------------------------------------------------------------




10.    Governing Law. This Consent and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.
[Signature page follows.]
































317380031.1    4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered as of the date first written above.
BANK
BORROWER
Silicon Valley Bank
Digital Turbine Media, Inc.
By:  /s/ Victor Lee   
By: /s/ Andrew Schleimer   
Name: Victor Lee   
Name:  Andrew Schleimer   
Title: VP   
Title:  CFO   



317380031.1    5

--------------------------------------------------------------------------------






EXHIBIT B
COMPLIANCE CERTIFICATE
TO: SILICON VALLEY BANK
Date: ___________
FROM: DIGITAL TURBINE MEDIA, INC.
 

The undersigned authorized officer of Digital Turbine Media, Inc. (“Borrower”)
certifies that under the terms and conditions of the Third Amended and Restated
Loan and Security Agreement between Borrower and Bank (the “Agreement”), (1)
Borrower is in complete compliance for the period ending ___________________
with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4) except
as noted before. Borrower, and each of its Subsidiaries, has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
relating to unpaid employee payroll or benefits of which Borrower has not
previously provided written notification to Bank. Attached are the required
documents supporting the certification. The undersigned certifies that these are
prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes. The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.


317380031.1

--------------------------------------------------------------------------------





Reporting Covenant
Required
Complies
 
 
 
Monthly financial statements of Parent with Compliance Certificate
Monthly within 30 days
Yes No
Annual financial statement (CPA Audited) + CC
Earlier of (i) 90 days of FYE or (ii) 5 days of filing with SEC
Yes No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes No
Transaction Report, A/R & A/P Agings
(i) by Friday of each week during any Non-Streamline Period, and (ii) monthly
within 20 days during any Streamline Period
Yes No
Annual Financial Projections
FYE within 45 days
Yes No
 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
 

Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain on a Monthly Basis*:
 
 
 
Minimum Adjusted Quick Ratio:
0.90:1.00
:1.00
Yes No

* Not required if either (i) no Advances are outstanding, or (ii) the aggregate
amount of Parent’s and Borrower’s combined unrestricted cash and Cash
Equivalents on deposit with Bank or Bank’s Affiliates (including cash and Cash
Equivalents subject to Control Agreements), measured as of the reporting date
(i.e. the date hereof), is greater than or equal to $15,000,000.
Performance Pricing
Applies
AQR> 1,00:1.00
Prime + 1.75%
Yes No
AQR< 1.00:1.00
Prime + 2.75%
Yes No

Streamline Period
Applies
Trailing 3-Month Revenue > 80% of projected revenue**
Streamline Period
Yes No
Trailing 3-Month Revenue < 80% of projected revenue**
Non-Streamline Period
Yes No

** 85% for the 3 months ending 8/31/15 through 11/30/15; 75% for the 3 months
ending 12/31/15 and thereafter, of Borrower’s projected revenue for such three
(3) month period as set forth in the operating budget of Parent delivered to and
accepted by Bank on October 20, 2015.
The following financial analyses and information set forth in Schedule 1
attached hereto are true and accurate as of the date of this Certificate.
The following are the exceptions with respect to the certification above; (If no
exceptions exist, state “No exceptions to note.”)


317380031.1

--------------------------------------------------------------------------------





 
 
 

Digital Turbine Media, Inc.
BANK USE ONLY
 
Received by: _________________________
AUTHORIZED SIGNER
By:
Date: _______________________________
Name:
Verified: _________________________
AUTHORIZED SIGNER
Title:
Date: _______________________________
 
Compliance Status: Yes No



317380031.1

--------------------------------------------------------------------------------






Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
Dated: _____________________
I.    Adjusted Quick Ratio
Required:
0.90:1.00* (for financial covenant)


1.00:1.00 (for performance pricing)
* The financial covenant is not tested if either (i) no Advances are
outstanding, or (ii) the aggregate amount of Parent’s and Borrower’s combined
unrestricted cash and Cash Equivalents on deposit with Bank or Bank’s Affiliates
(including cash and Cash Equivalents subject to Control Agreements), measured as
of the reporting date (i.e. the date hereof), is greater than or equal to
$15,000,000. However, the Adjusted Quick Ratio will still be tested to determine
pricing.
Actual:
A.
Aggregate value of the unrestricted cash and Cash Equivalents of Parent (on a
consolidated basis)
$___
B.
Aggregate value of the net billed accounts receivable of Parent (on a
consolidated basis)
$___
C.
Quick Assets (the sum of lines A and B)
$___
D.
Aggregate value of Obligations to Bank
$___
E.
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Parent’s consolidated balance sheet, including all Indebtedness,
and not otherwise reflected in line D above that matures within one (1) year
(but, prior to 7/1/16 (or such later date as consented to in writing by Bank in
its sole and absolute discretion), specifically excluding Indebtedness owing to
North Atlantic)
$___
F.
Current Liabilities (the sum of lines D and E)
$___
G.
Aggregate value of all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue
$___
H.
Aggregate value of all non-cash liabilities of Parent (on a consolidated basis)
$___
I.
Line F minus line G minus line H
$___
J.
Adjusted Quick Ratio (line C divided by line I)
___:1.00

Is line J equal to or greater than 0.90:1.00 (or has one of the two tests above
been met)?
________ No, not in compliance    ________ Yes, in compliance


317380031.1

--------------------------------------------------------------------------------





Was line J equal to or greater than 1.00:1:00 at all times during the applicable
Testing Month?
________ No, Prime + 2.75%    ________ Yes, Prime + 1.75%


317380031.1